Citation Nr: 0502384	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder to include post-
traumatic stress syndrome.  


REPRESENTATION

Appellant represented by:	J. Mark Shelnutt, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 
INTRODUCTION

The veteran had active service from October 1965 to November 
1985 and from January 1991 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder to include 
post-traumatic stress disorder (PTSD).  In September 2004, 
the veteran was afforded a video hearing before the 
undersigned Acting Veterans Law Judge.  The veteran is 
represented in this appeal by J. Mark Shelnutt, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

At the September 2004 hearing before the undersigned Acting 
Veterans Law Judge, Ms. [redacted] stated that she was a 
registered nurse and participated in the veteran's 
psychiatric treatment.  She testified that the veteran had 
reported recent flashbacks of dead bodies and severely 
injured soldiers.  She believed that the veteran would 
benefit from further VA psychiatric evaluation to determine 
whether she had PTSD secondary to her inservice experiences.  
The veteran testified that her treating VA social worker had 
recommended that she be afforded an additional VA psychiatric 
examination for compensation purposes.  The VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

An August 2001 VA treatment record states that the veteran 
had been in receipt of Social Security Administration (SSA) 
disability benefits until they were terminated in August 
1999.  Documentation of the veteran's SSA award of disability 
benefits and the subsequent August 1999 termination thereof 
is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following action:  

1.  Contact then veteran and request that 
she provide information as to all 
treatment of her chronic psychiatric 
disability after June 2002 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Contact the SSA and request that it 
provide documentation of the veteran's 
award of disability benefits and the 
August 1999 termination thereof and 
copies of all records developed in 
association with the award for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after June 2002, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of her claimed chronic 
psychiatric disability.  All indicated 
tests and studies, including 
psychological testing, should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disability had its 
onset during active service or is in any 
other way causally related to active 
service.  Send the claims folders to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  The RO should then readjudicate 
whether new and material evidence has 
been received to reopen the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


